IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-48,010-02


EX PARTE JIM WESLEY DAVIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-90-48249-LH IN THE CRIMINAL DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to twenty years' imprisonment. He did not appeal his conviction.
	Applicant contends that he was denied street time and that his sentence is void. The trial
court made findings of fact and conclusions of law and recommended that we deny relief. We agree
that Applicant's first claim is without merit and should be denied. We conclude, however, that his
second claim is procedurally barred and should be dismissed. Tex. Code Crim. Proc. art. 11.07, §
4. Accordingly, this application is denied in part and dismissed in part.

Filed: May 25, 2011
Do not publish